                 Case 19-11466-KG            Doc 672       Filed 09/06/19       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                            )                         Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a )                         Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             )                         Jointly Administered
                                  )                         Re: Docket Nos. 142, 249 and 669
                  Debtors.        )

                            NOTICE OF TELEPHONIC CONFERENCE

         Please be advised that the Court will hold a telephonic conference regarding the proposed

  order on the Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures

  Relating to the Sale of the Debtors Residents Program Assets, Including Approving a Break-Up

  Fee, (B) Establishing Procedures Relating to the Assumption and Assignment of Certain

  Executory Contracts, Including Notice of Proposed Cure Amounts, and (C) Approving the Form

  and Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the Proposed

  Sale; and (II)(A) Approving the Sale of the Debtors Residents Program Assets Free and Clear of

  Liens, Claims, Encumbrances and Interests, and (B) Authorizing the Assumption and Assignment

  of Certain Executory Contracts; and (III) Granting Related Relief [Docket No. 142] on

  September 9, 2019 at 9:30 a.m.

         Any party who wishes to participate in the telephonic scheduling conference must contact

  COURTCALL, LLC at 866-582-6878 to register his/her participation.



  1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
         Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
         PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
         Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
         Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
         (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
         230 North Broad Street, Philadelphia, Pennsylvania 19102.
             Case 19-11466-KG    Doc 672   Filed 09/06/19    Page 2 of 2



Dated: September 6, 2019              SAUL EWING ARNSTEIN & LEHR LLP


                                By:   /s/ Mark Minuti
                                      Mark Minuti (DE Bar No. 2659)
                                      Monique B. DiSabatino (DE Bar No. 6027)
                                      1201 N. Market Street, Suite 2300
                                      P.O. Box 1266
                                      Wilmington, DE 19899
                                      Telephone: (302) 421-6800
                                      Fax: (302) 421-5873
                                      mark.minuti@saul.com
                                      monique.disabatino@saul.com

                                             -and-

                                      Jeffrey C. Hampton
                                      Adam H. Isenberg
                                      Aaron S. Applebaum (DE Bar No. 5587)
                                      Centre Square West
                                      1500 Market Street, 38th Floor
                                      Philadelphia, PA 19102
                                      Telephone: (215) 972-7700
                                      Fax: (215) 972-7725
                                      jeffrey.hampton@saul.com
                                      adam.isenberg@saul.com
                                      aaron.applebaum@saul.com

                                      Counsel for Debtors and Debtors in Possession
